Case 1:17-cv-01149-JDB-jay Document 100 Filed 08/24/20 Page 1 of 16                   PageID 6788




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TENNESSEE
                                    EASTERN DIVISION

 ADVANCED REHAB AND MEDICAL,
 P.C., individually and as the representative
 of similarly situated persons,

         Plaintiff,

 v.                                                                 No. 1:17-cv-01149-JDB-jay

 AMEDISYS HOLDING, LLC,

       Defendant.
 ______________________________________________________________________________

     ORDER GRANTING DEFENDANT’S MOTION TO MODIFY CLASS DEFINITION
  _____________________________________________________________________________

         Before the Court is the motion of Defendant, Amedisys Holding, LLC (“Amedisys”), to

 modify the class definition pursuant to Federal Rule of Civil Procedure 23(c)(1)(C). (Docket Entry

 (“D.E.”) 87.) Plaintiff, Advanced Rehab and Medical, P.C. (“Advanced”), submitted a response

 in opposition, (D.E. 91), to which Defendant filed a reply, (D.E. 96). On June 3, 2020, the Court

 ordered the parties to submit supplemental briefs addressing the United States Supreme Court’s

 opinion in PDR Network, LLC v. Carlton & Harris Chiropractic, Inc., 588 U.S. ----, 139 S. Ct.

 2051, 2055 (2019). (D.E. 97.) As both parties have submitted their respective briefs, (D.E. 98,

 99), this matter is ripe for disposition.

                                             BACKGROUND

         The Telephone Consumer Protection Act of 1991 (“TCPA”) makes it unlawful for any

 person “to use any telephone facsimile machine, computer, or other device to send, to a telephone

 facsimile machine, an unsolicited advertisement,” unless certain conditions are met. 47 U.S.C.

 § 227(b)(1)(C). The statute defines “telephone facsimile machine” to mean “equipment which has
Case 1:17-cv-01149-JDB-jay Document 100 Filed 08/24/20 Page 2 of 16                       PageID 6789




 the capacity (A) to transcribe text or images, or both, from paper into an electronic signal and to

 transmit that signal over a regular telephone line, or (B) to transcribe text or images (or both) from

 an electronic signal received over a regular telephone line onto paper.” Id. § 227(a)(3).

        In 2002, the Federal Communications Commission (“FCC”) sought comment on, among

 other things, “any developing technologies, such as computerized fax servers, that might warrant

 revisiting the rules on unsolicited faxes” under the TCPA. See In re Rules and Regulations

 Implementing the Telephone Consumer Protection Act of 1991, CG Docket No. 02-278, FCC No.

 03-153, 18 FCC Rcd. 14014, 14132 ¶ 198 (July 3, 2003) [hereinafter, “2003 Order”]. Some

 commenters “urged the Commission to clarify that the TCPA does not prohibit the transmission

 of unsolicited fax advertisements to fax servers and personal computers because these

 transmissions are not sent to a ‘telephone facsimile machine,’ as defined in the statute.” Id. at

 14133 ¶ 199. Others disagreed, arguing that “the TCPA only requires that the equipment have the

 capacity to transcribe text or messages onto paper, and that computer fax servers and personal

 computers have that capacity.” Id. In 2003, after the notice-and-comment period, the FCC issued

 a final order in which it “conclude[d] that faxes sent to personal computers equipped with, or

 attached to, modems and to computerized fax servers are subject to the TCPA’s prohibition on

 unsolicited faxes.” Id. at ¶ 200. The Commission explained that “developing technologies permit

 one to send and receive facsimile messages in a myriad of ways” and that “a modem attached to a

 personal computer allows one to transmit and receive electronic documents as faxes.” Id. The

 agency further noted that “‘[f]ax servers’ enable multiple desktops to send and receive faxes from

 the same or shared telephony lines.” Id. For these reasons, the FCC opined that “[t]he TCPA’s

 definition of ‘telephone facsimile machine’ broadly applies to any equipment that has the capacity

 to send or receive text or images.” Id. at ¶ 201. However, the 2003 Order also “clarif[ied]” that



                                                   2
Case 1:17-cv-01149-JDB-jay Document 100 Filed 08/24/20 Page 3 of 16                       PageID 6790




 the statute’s prohibition “does not extend to facsimile messages sent as email over the Internet.”

 Id. at ¶ 200.

         In 2009, Westfax, Inc. filed a petition with the Commission “seeking clarification of the

 TCPA . . . as it applies to the transmission of efaxes”; specifically, it asked “whether an efax is a

 fax, an email, or both” and “whether the restrictions on unsolicited fax advertisements apply to

 efaxes, and, if so, to what extent.” In re Westfax, Inc. Petition for Consideration and Clarification,

 CG Docket Nos. 02-278, 05-338, 30 FCC Rcd. 8620, 8621–22 ¶¶ 4–5 (CGAB 2015) [hereinafter,

 “Westfax Ruling”]. “In its Petition, Westfax described an efax as ‘a facsimile transmission . . .

 received on a fax server,’ and ‘in general’ is ‘a fax that is converted to email.’” Id. at 8621 ¶ 4.

 The petition further explained that “a document sent as a fax over a telephone line to the [recipient]

 becomes an efax when a fax server on the receiving end converts the fax transmission into a digital

 image file or PDF that is in turn sent to the recipient as an attachment to an email message.” Id.

 at 8621–22 ¶ 4.

         The Consumer and Governmental Affairs Bureau (“CGAB” or “Bureau”) of the FCC, in

 August 2015, issued a declaratory ruling on Westfax’s petition, “mak[ing] clear that a type of fax

 advertisement—an efax, a document sent as a conventional fax then converted to and delivered to

 a consumer as an electronic mail attachment—is covered by the consumer protections in the

 [TCPA].” Id. at 8620 ¶ 1. The agency explained that “Westfax’s description makes clear that

 efaxes are sent as faxes over telephone lines, which satisfies the statutory requirement[s] that the

 communication be a fax on the originating end,” as well as “a fax on the receiving end.” Id. at

 8623 ¶ 9. While the Bureau also noted that the equipment used by the efax recipients were

 computers attached to fax servers or modems, which fell within the TCPA’s definition of

 “telephone facsimile machine” as interpreted by the Commission in the 2003 Order, id., its primary



                                                   3
Case 1:17-cv-01149-JDB-jay Document 100 Filed 08/24/20 Page 4 of 16                       PageID 6791




 focus concerned the conversion of a conventional fax advertisement to an email after it is sent.

 See id. at 8623 ¶ 10 (first emphasis added) (discussing the distinction between efaxes “sent as a

 fax over a telephone line” and faxes “sent as an email over the Internet”); see also id.

 (acknowledging that “the harm to recipients may be the same whether the efax begins as a fax or

 email,” but that “the Commission ha[d] previously interpreted the TCPA to apply only to those

 that begin as faxes”).

        Two years after the Westfax Ruling, Amerifactors Financial Group, LLC (“Amerifactors”)

 “filed a petition for declaratory ruling asking the Commission to clarify that faxes sent to ‘online

 fax services’ are not faxes sent to ‘telephone facsimile machines.’” In re Amerifactors Fin. Group,

 LLC Pet. for Expedited Declaratory Ruling, CG Docket Nos. 02-278, 05-338, 34 F.C.C. Rcd.

 11950, 11950 ¶ 2 (CGAB 2019) [hereinafter “Amerifactors Ruling”]. The petition described an

 “online fax service” as

        a cloud-based service consisting of a fax server or similar device that is used to
        send or receive documents, images and/or electronic files in digital format over
        telecommunications facilities that allow users to access “faxes” the same way that
        they do email: by logging into a server over the Internet or by receiving a pdf
        attachment [as] an email.

 Id. (alteration in original) (internal quotation marks omitted). On December 9, 2019, the CGAB

 granted the petition, concluding that “[t]o the extent an unsolicited facsimile advertisement is sent

 to a service that effectively receives faxes ‘sent as email over the Internet’ and is not itself

 ‘equipment which has the capacity . . . to transcribe text or images (or both) from an electronic

 signal received over a regular telephone line onto paper,’ the language of the TCPA and our

 precedent make clear that service is not a ‘telephone facsimile machine’ and is thus outside the

 scope of the statutory prohibition.”      Id. at 11952 ¶ 8.     The Bureau, however, limited its

 “clarification” to “an analysis of online fax services, as informed by the current record,” and it did



                                                   4
Case 1:17-cv-01149-JDB-jay Document 100 Filed 08/24/20 Page 5 of 16                    PageID 6792




 not “prejudge whether [it] would arrive at the same conclusion for other types of equipment and

 services.” Id. In short, the CGAB interpreted “telephone facsimile machine” as not including the

 type of “online fax services” described in Amerifactors’ petition.

        Based on the Amerifactors Ruling, Defendant seeks to modify the class definition in this

 case to exclude “any fax recipients who received any fax(es) via an online fax service.” 1 (D.E. 87

 at PageID 6507.) In support of its motion, Amedisys contends that both the Hobbs Act, 47 U.S.C.

 § 2342(1), and Chevron deference require application of the Bureau’s interpretation to the

 enforcement of the TCPA. (Id. at PageID 6506–07.) Plaintiff counters that the CGAB’s ruling is

 not a “final order” subject to the Hobbs Act, since an application for review of the ruling is

 currently pending before the full Commission. (D.E. 91 at PageID 6569.) Advanced further avers

 that the TCPA’s definition of “telephone facsimile machine” is unambiguous and, therefore, the

 Bureau’s interpretation is not entitled to Chevron deference. (Id. at PageID 6570–74.)




        1
          On September 30, 2019, the Court granted Advanced’s motion for certification of the
 following class:

        All persons or entities who were successfully sent one or more faxes on or about
        the dates set forth designated: (1) “Thanksgiving HomeHealth,” sent November
        23, 2015; (2) “Cardo Fax Feb 2016 HH,” sent February 11, 2016; (3) “HH Pt
        Eligibility,” sent April 28, 2016; (4) “Home Health Campaign,” sent May 16, 2016;
        (5) “HH Med Management,” sent June 16, 2016; (6) “HH—July 4,” sent June 30,
        2016; (7) “HH Myth and facts,” sent July 14, 2016; (8) “HH Pt Eligibility,” sent
        August 11, 2016; (9) “Labor Day_HH,” sent September 1, 2016); (10) “HH Fall
        Prevention,” sent October 13, 2016; (11) “Thanksgiving_HH,” sent November 22,
        2016; (12) “Hospice_HH,” sent December 20, 2016; (13) “New Years – Home
        Health,” December 28, 2016; (14) “HH Flu,” sent January 12, 2017; (15) “Why
        Amed HH,” March 7, 2017; (16) “HH Med Mgt.,” sent April 25, 2017; (17) “Why
        Amed HH June 2017,” sent June 8, 2017; (18) “HH July 4,” sent June 29, 2017;
        and (19) “HH Myth and Facts,” sent July 13, 2017.

 (D.E. 76; D.E. 61.)
                                                 5
Case 1:17-cv-01149-JDB-jay Document 100 Filed 08/24/20 Page 6 of 16                       PageID 6793




                                             ANALYSIS

    A. Hobbs Act

        “The Hobbs Act says that an appropriate court of appeals has ‘exclusive jurisdiction to

 enjoin, set aside, suspend (in whole or in part), or to determine the validity of . . . final orders of

 the [FCC] made reviewable by section 402(a) of title 47.” PDR Network, 139 S. Ct. at 2055

 (emphasis added) (quoting 28 U.S.C. § 2342(1); and citing 47 U.S.C. § 402(a) (making reviewable

 certain “orde[rs] of the Commission under” the Communications Act, of which the Telephone Act

 is part)). As in PDR Network, the Court is “asked to decide whether the Hobbs Act’s commitment

 of ‘exclusive jurisdiction’ to the courts of appeals requires a district court in a private enforcement

 suit like this one to follow the [CGAB’s Amerifactors Ruling] interpreting the [TCPA].” Id.

        Defendant concedes that “[t]he Amerifactors Ruling, standing alone, is not a ‘final order’

 subject to the Hobbs Act.” (D.E. 98 at PageID 6723.) Nevertheless, Amedisys avers, without

 citing any supporting authority, that “when combined with the [FCC’s 2003 Order] that it

 clarifies,” the Bureau’s declaratory ruling constitutes a final order. (Id. at PageID 6723–24.)

        Defendant’s argument is unconvincing, as the Court finds no authority for the proposition

 that a nonfinal order becomes final simply by clarifying a previous final order. Moreover, since

 Amedisys “fail[ed] to offer any ‘real analysis’ of the argument,” it has forfeited this contention.

 United States v. Crumpton, 824 F.3d 593, 619 n.7 (6th Cir. 2016); see also McPherson v. Kelsey,

 125 F.3d 989, 995–96 (6th Cir. 1997) (citations omitted) (“[I]ssues adverted to in a perfunctory

 manner, unaccompanied by some effort at developed argumentation, are deemed waived. It is not

 sufficient for a party to mention a possible argument in the most skeletal way, leaving the court to

 . . . put flesh on its bones.”). Accordingly, the Court concludes that the Bureau’s ruling is not a

 final order subject to the Hobbs Act.



                                                   6
Case 1:17-cv-01149-JDB-jay Document 100 Filed 08/24/20 Page 7 of 16                         PageID 6794




    B. Chevron Deference

        In Chevron, the United States Supreme Court established the following two-step

 framework for reviewing an agency’s interpretation of its organic statute:

                 When a court reviews an agency’s construction of the statute which it
        administers, it is confronted with two questions. First, always, is the question
        whether Congress has directly spoken to the precise question at issue. If the intent
        of Congress is clear, that is the end of the matter; for the court, as well as the agency,
        must give effect to the unambiguously expressed intent of Congress. If, however,
        the court determines Congress has not directly addressed the precise question at
        issue, the court does not simply impose its own construction on the statute, as would
        be necessary in the absence of an administrative interpretation. Rather, if the statute
        is silent or ambiguous with respect to the specific issue, the question for the court
        is whether the agency’s answer is based on a permissible construction of the statute.

 Chevron U.S.A. Inc. v. Natural Resources Defense Council, Inc., 467 U.S. 837, 842–43 (1984).

        As to step one, Defendant contends that Congress has not directly spoken to the precise

 question at issue since the TCPA does not address online fax services, “which did not exist when

 the Act was passed.” (D.E. 96 at PageID 6713.) Plaintiff insists that Congress’ intent is clear

 because the TCPA unambiguously defines “telephone facsimile machine.” (D.E. 91 at PageID

 6570–71.)

        Among other things, the TCPA makes it unlawful “to use any telephone facsimile machine,

 computer, or other device to send, to a telephone facsimile machine, an unsolicited

 advertisement[.]” 47 U.S.C. § 227(b)(1)(C). The statute defines “telephone facsimile machine,”

 in relevant part, as “equipment which has the capacity . . . to transcribe text or images (or both)

 from an electronic signal received over a regular telephone line onto paper.” Id. § 227(a)(3).

        Amedisys correctly points out that the TCPA is silent on the issue of “online fax services,”

 as this term is not mentioned in the statute. “Silence, however, does not necessarily connote

 ambiguity, nor does it automatically mean that a court can proceed to Chevron step two.”

 Arangure v. Whitaker, 911 F.3d 333, 338 (6th Cir. 2015). At the same time, however, just because

                                                    7
Case 1:17-cv-01149-JDB-jay Document 100 Filed 08/24/20 Page 8 of 16                        PageID 6795




 Congress defined one term in the statute does not mean that it has directly spoken to the precise

 question at issue. See Gun Owners of Am. v. Barr, 363 F. Supp. 3d 823, 831 (W.D. Mich. 2019)

 (concluding that Congress had not directly addressed the precise question at issue because

 “[a]lthough Congress defined the term ‘machinegun,’ it did not further define words or phrases

 used in that definition”); accord Mayo Found. for Med. Educ. & Research v. United States, 562

 U.S. 44, 52 (2011) (“The statute does not define the term ‘student,’ and does not otherwise attend

 to the precise question whether medical residents are subject to FICA.”).

        In Keating v. Peterson’s Nelnet, LLC, the Sixth Circuit addressed a similar issue under

 Chevron’s first step: whether the term “call” in the TCPA included both voice calls and text

 messages. 615 F. App’x 365, 370 (6th Cir. 2015). In addition to noting that the statute does not

 define “call,” the court pointed out that “the first text message was not sent until . . . almost a full

 year after the . . . enactment of the TCPA.” Id. Thus, the court concluded that “[i]t is clear that

 Congress did not address, or even intend to address, the treatment of text messages when

 considering and passing the TCPA.” Id. Moreover, the Sixth Circuit has opined that “[l]anguage

 is ambiguous when ‘to give th[e] phrase meaning requires a specific factual scenario that can give

 rise to two or more different meanings of the phrase.’” Alliance for Cmty. Media v. FCC, 529 F.3d

 763, 777 (6th Cir. 2008) (quoting Beck v. City of Cleveland, 390 F.3d 912, 920 (6th Cir. 2004))

 (second alteration in original).

        Here, the parties dispute whether an online fax service is “equipment” that has the

 necessary “capacity” to constitute a telephone facsimile machine. Congress did not define

 “equipment” or any of the other terms used in the definition of a telephone facsimile machine, and

 the ordinary definitions of those terms do not shed light on whether an online fax service is




                                                    8
Case 1:17-cv-01149-JDB-jay Document 100 Filed 08/24/20 Page 9 of 16                      PageID 6796




 included in that definition. 2 Further, given that online fax services were not developed until after

 the enactment of the TCPA, the Court concludes that Congress has not directly spoken to the

 precise question at issue.

        Turning to step two, “the court must next determine whether Congress has either expressly

 or implicitly delegated authority to the agency to fill the gap,” and whether the agency’s

 interpretation was “promulgated in the exercise of that authority.” Atrium Med. Ctr. v. HHS, 766

 F.3d 560, 566 (6th Cir. 2014) (citing Chevron, 467 U.S. at 843–44, and quoting United States v.

 Mead Corp., 533 U.S. 218, 226–27 (2001)). If the agency’s interpretation was not promulgated in

 the exercise of that authority but rather “was simply another kind of ‘interpretive choice’ that an

 agency must ‘necessarily make’ when applying a statute,” then Chevron deference does not apply.

 Id. at 566–67 (quoting Mead, 533 U.S. at 227–28). For example, “‘interpretations contained in

 policy statements, agency manuals, and enforcement guidelines, all of which lack the force of law’

 and were not promulgated via notice and comment rulemaking, ‘do not warrant Chevron-style

 deference.’” Id. at 567 (quoting Christensen v. Harris Cty., 529 U.S. 576, 587 (2000)).

        However, “[t]he fact that an interpretation was ‘reached . . . through means less formal than

 “notice and comment rulemaking” does not automatically deprive that interpretation’ of Chevron

 deference.” Id. (quoting Barnhart v. Walton, 535 U.S. 212, 221 (2002)). Whether such deference

 is warranted “depends in significant part upon the interpretive method used and the nature of the

 question at issue.” Id. (quoting Barnhart, 535 U.S. at 222). Additionally, courts should consider:



        2
          For example, Webster’s defines “equipment,” in relevant part, as “the physical resources
 serving to equip a person or thing”; “the implements (as machinery or tools) used in an operation
 or activity”; and “all the fixed assets other than land and buildings of a business enterprise.”
 Equipment, Webster’s New Int’l Dictionary (3d ed. 1986); see also Equipment, Black’s Law
 Dictionary (10th ed. 2014) (“The articles or implements used for a specific purpose or activity
 (esp. a business operation).”). This definition, as applied to telephone facsimile machines, does
 not help clarify whether an online fax service is the equivalent of a telephone facsimile machine.
                                                  9
Case 1:17-cv-01149-JDB-jay Document 100 Filed 08/24/20 Page 10 of 16                       PageID 6797




  “the interstitial nature of the legal question, the related expertise of the Agency, the importance of

  the question to the administration of the statute, the complexity of that administration, and the

  degree to which the Agency has given careful consideration to the question over a long period of

  time.” Id. (quoting Barnhart, 535 U.S. at 222) (internal quotation marks omitted).

         Defendant avers that Congress delegated authority to the FCC to promulgate binding legal

  rules and to interpret the provisions of the TCPA. (D.E. 96 at PageID 6712; D.E. 98 at PageID

  6726 (citing Nat’l Cable & Telecomms. Ass’n v. Brand X Internet Servs., 545 U.S. 967, 980–81

  (2005); 47 U.S.C. § 227(b)(2)).) Amedisys further asserts that the Commission delegated such

  rulemaking authority to the CGAB, and that the agency subdivision issued its interpretation

  pursuant to that authority. (D.E. 98 at PageID 6726 (citing 47 C.F.R. § 0.141).) Thus, the Bureau’s

  interpretation is entitled to Chevron deference.

         Plaintiff contends that Defendant’s reliance on Brand X is misplaced, as that case

  considered the FCC’s delegated authority under the Communications Act, 47 U.S.C. § 201(b), and

  not its authority under the TCPA. (D.E. 99 at PageID 6736.) Moreover, Advanced argues that

  “[t]he TCPA does not expressly authorize the FCC the power to ‘interpret’ the TCPA,” but instead

  “directs the FCC to ‘implement the requirements of [subsection (b)].’” (Id. at PageID 6737

  (quoting 47 U.S.C. § 227(b)(2)).) In support of this position, Plaintiff points out that § 227(b)(2)

  explicitly grants the Commission authority to make certain exemptions to the statute’s prohibitions

  and requires it to make certain determinations, such as “the shortest reasonable time” for the sender

  of a fax to comply with an opt-out request, but that the statute confers no authority to interpret its

  provisions. (Id. (citing 47 U.S.C. § 227(b)(2)(B), (b)(2)(D)(ii)).)

         As noted above, Congress’ delegation of authority need not be express. Indeed, the

  Supreme Court reiterated in Mead that



                                                     10
Case 1:17-cv-01149-JDB-jay Document 100 Filed 08/24/20 Page 11 of 16                        PageID 6798




         Congress not only engages in express delegation of specific interpretive authority,
         but that “[s]ometimes the legislative delegation to an agency on a particular
         question is implicit.” Congress . . . may not have expressly delegated authority or
         responsibility to implement a particular provision or fill a particular gap. Yet it can
         still be apparent from the agency’s generally conferred authority and other statutory
         circumstances that Congress would expect the agency to be able to speak with the
         force of law when it addresses ambiguity in the statute or fills a space in the enacted
         law, even one about which “Congress did not actually have an intent” as to a
         particular result.

  Mead, 533 U.S. at 229 (quoting Chevron, 467 U.S. at 844–45). Thus, Plaintiff’s assertion that the

  FCC and the CGAB lack authority to interpret the TCPA because Congress did not expressly

  delegate such authority is unconvincing. Section 227(b)(2) broadly authorizes the Commission to

  “prescribe regulations to implement the requirements of [subsection (b)].” 47 U.S.C. § 227(b)(2);

  accord Satterfield v. Simon & Schuster, Inc., 569 F.3d 946, 953 (9th Cir. 2009) (“Congress has

  delegated the FCC with the authority to make rules and regulations to implement the TCPA.”).

  This is similar to the scope of authority analyzed in Brand X, which provided that the Commission

  may “prescribe such rules and regulations as may be necessary in the public interest to carry out

  the provisions” of the Communications Act. 545 U.S. at 980 (quoting 47 U.S.C. § 201(b)). Cf.

  Gonzales v. Oregon, 546 U.S. 243, 259 (2006). That § 227(b)(2) further authorizes the FCC to

  make certain exemptions and requires it to promulgate certain rules does not take away from

  Congress’ general delegation of authority. 3




         3
            See Weitzner v. Iridex Corp., 2006 WL 1851441, 2006 U.S. Dist. LEXIS 44317, at *22–
  24 (E.D.N.Y. June 29, 2006) (“Subsection 227(b)(2) of the TCPA specifically provides that the
  FCC ‘shall prescribe regulations to implement the requirements of this subsection.’ 47 U.S.C. §
  227(b)(2). This subsection refers to the prohibitions set forth in 47 U.S.C. § 227(b)(1). Plaintiff
  contends that because this provision of the statute sets forth three specific things that the FCC
  ‘shall’ or ‘may’ do in implementing the requirements of subsection (b)(1), the FCC is therefore
  limited to prescribing rules and regulations only in these three areas. . . . Here, the FCC interpreted
  the language of 47 U.S.C. § 227(b)(2) as authorizing it to make rules respecting all of subsection
  (1), including Section 227(b)(1)(C), dealing with facsimile advertisements. . . . [T]he FCC’s
  conclusion that the language in Section 227(b)(2) authorized it to make rules with respect to
                                                    11
Case 1:17-cv-01149-JDB-jay Document 100 Filed 08/24/20 Page 12 of 16                     PageID 6799




         Moreover, consideration of the interpretive method used, the nature of the question at issue,

  and the Barnhart factors support the conclusion that Congress delegated the necessary authority

  in this case. The CGAB’s interpretation is the result of notice-and-comment rulemaking. See

  Amerifactors Ruling, 34 FCC Rcd. at 11951 ¶ 7 n.14 (citing Consumer and Governmental Affairs

  Bureau Seeks Comment on Amerifactors Fin. Group, LLC Pet. for Expedited Declaratory Ruling

  Under the Telephone Consumer Protection Act of 1991, CG Docket Nos. 02-278, 05-338, Public

  Notice, 32 FCC Rcd. 5667 (2017)). Although its ruling was not published in the Federal Register,

  the interpretive method employed by the Bureau was far more formal than interpretations

  contained in opinion letters, policy statements, agency manuals, and enforcement guidelines,

  which “are beyond the Chevron pale.” Mead, 533 U.S. at 234; cf. Atrium Med. Ctr., 766 F.3d at

  572 (“That the portions of the [Provider Reimbursement Manual] used in the wage index are

  effectively subject to notice and comment procedures should tend towards applying Chevron rather

  than Skidmore.”).

         Additionally, the issue here—whether an online fax service is “equipment” that has the

  necessary “capacity” to be considered a telephone facsimile machine—is precisely the sort of

  interstitial question that favors deference to the agency’s interpretation.        And the rapid

  advancements in, and complexity of, modern technology, particularly with respect to new means

  of communication, speaks directly to the CGAB’s expertise in the area of telecommunications. 4




  facsimile advertisements is at least a permissible construction and is entitled to Chevron
  deference.”).
         4
           See Balschmiter v. TD Auto Fin. LLC, 303 F.R.D. 508, 517 n.6 (E.D. Wisc. 2014)
  (quoting Michael O’Reilly, TCPA: It is Time to Provide Clarity, Official FCC Blog,
  http://www.fcc.gov/blog/tcpa-it-time-provide-clarity (Mar. 25, 2014)) (“Over time, as the FCC
  and the courts have interpreted the TCPA, business models and ways of communicating with
  consumers have also changed. As a result, the rules have become complex and unclear. Indeed,
                                                  12
Case 1:17-cv-01149-JDB-jay Document 100 Filed 08/24/20 Page 13 of 16                      PageID 6800




  Indeed, the Commission addressed this issue before in its 2003 Order, where it sought comment

  on “any developing technologies, such as computerized fax servers.” 2003 Order, 18 FCC Rcd.

  at 14132 ¶ 198. Further, whether an online fax service falls within the definition of a telephone

  facsimile machine is undoubtedly important to the administration of the TCPA, as the sender of

  an unsolicited fax advertisement is liable only if it sends the fax to a telephone facsimile machine.

  See 47 U.S.C. § 227(b)(1)(C).

         Accordingly, the Court concludes that Congress, at a minimum, implicitly delegated

  authority to the agency to interpret the provisions of the TCPA. And pursuant to its authority, the

  Commission delegated to the Bureau authority to engage in rulemaking and adjudication “in

  matters pertaining to consumers and governmental affairs.” 47 C.F.R. § 0.141; see also 47 U.S.C.

  § 155(c)(1) (empowering the FCC to “delegate any of its functions,” with certain exceptions not

  relevant here). The CGAB, in turn, issued its interpretation in the exercise of its rulemaking

  authority. See Amerifactors Ruling, 34 FCC Rcd. at 11954 ¶ 17 (“Ordering Clauses”). The Court

  therefore concludes that Chevron deference applies to the Bureau’s interpretation.

         Nevertheless, Advanced submits that the Amerifactors Ruling warrants no deference

  because it is an interpretive rule that lacks the force and effect of law, as it merely explains the

  meaning of a statutory term and clarifies the scope of an existing obligation. (D.E. 99 at PageID

  6735–36.) This argument was rejected by the Sixth Circuit in Leyse v. Clear Channel Broad., Inc.,

  where the court explained that “the key inquiry is whether Congress delegated the necessary

  authority, not whether the rule is termed interpretive or legislative.” 545 F. App’x 444, 453 (6th




  the problems caused by this lack of clarity are evidenced by an increasing number of TCPA-related
  lawsuits and a growing backlog of petitions pending at the FCC.”).
                                                   13
Case 1:17-cv-01149-JDB-jay Document 100 Filed 08/24/20 Page 14 of 16                      PageID 6801




  Cir. 2013); see also Barnhart, 535 U.S. at 221–22 (declining to employ the “force of law”

  distinction enunciated in Mead).

         Plaintiff also argues that Chevron deference should not apply to the Bureau’s interpretation

  since it “completely ignored” and is “blatantly inconsistent with” the 2003 Order and the Westfax

  Ruling. (D.E. 99 at PageID 6741–42.) The Court disagrees. “Agency inconsistency is not a basis

  for declining to analyze the agency’s interpretation under the Chevron framework. Unexplained

  inconsistency is, at most, a reason for holding an interpretation to be an arbitrary and capricious

  change from agency practice under the Administrative Procedure Act.” Brand X, 545 U.S. at 981

  (citation omitted). In Amerifactors, the CGAB specifically noted that the Westfax Ruling was not

  controlling since that decision had “assumed that the ‘efax’ in question was sent to a computer

  with an attached modem that had the capacity to print the fax.” Amerifactors Ruling, 34 FCC Rcd.

  at 11954 ¶ 15. Moreover, the Bureau’s interpretation is not inconsistent with the 2003 Order. In

  the 2003 Order, the FCC concluded that “computerized fax servers” and “personal computers

  equipped with, or attached to, modems” are equipment that fall within the statute’s definition of a

  telephone facsimile machine; whereas in the Amerifactors Ruling, the Bureau determined that an

  “online fax service” itself is not such equipment. Compare 2003 TCPA Order, 18 FCC Rcd. at

  14133 ¶ 200, with Amerifactors Ruling, 34 FCC Rcd. at 11953 ¶ 11.

         Since Chevron deference applies, the Court must next determine whether the agency’s

  construction of the statute is a reasonable interpretation. 5 See Brand X, 545 U.S. at 980 (“If a

  statute is ambiguous, and if the implementing agency’s construction is reasonable, Chevron



         5
           The Court notes that even if Chevron deference did not apply, the Bureau’s interpretation
  would be entitled to deference under Skidmore, as “the agency has ‘specialized experience and
  broader investigations and information available’ than those available to the judiciary” and, as
  explained below, the validity of its reasoning is sound. Varsity Brands, Inc. v. Star Athletica, LLC,
  799 F.3d 468, 478, 480 (6th Cir. 2015).
                                                   14
Case 1:17-cv-01149-JDB-jay Document 100 Filed 08/24/20 Page 15 of 16                       PageID 6802




  requires a federal court to accept the agency’s construction of the statute, even if the agency’s

  reading differs from what the court believes is the best statutory interpretation.”). The Court finds

  that the CGAB’s interpretation is reasonable.

         The Bureau first looked to the plain language of the statute and correctly noted that the

  TCPA’s prohibition on unsolicited fax advertisements applies only to faxes sent from a “telephone

  facsimile machine,” a “computer,” or any “other device” to a “telephone facsimile machine.”

  Amerifactors Ruling, 34 FCC Rcd. at 11952 ¶ 10 (citing 47 U.S.C. § 227(b)(1)(C)). The agency

  then addressed the characteristics of an online fax service and explained that “online fax services

  hold inbound faxes in digital form on a cloud-based server, where the user accesses the document

  via the online portal or via an email attachment and has the option to view, delete, or print them as

  desired.” Id. at 11953 ¶ 13. The CGAB also noted that “an online fax service cannot itself print

  a fax—the user of an online fax service must connect his or her own equipment in order to do so.”

  Id. at ¶ 11 (emphasis added). Because the statutory definition of a telephone facsimile machine

  requires the equipment to have the capacity “to transcribe text or images (or both) . . . onto paper,”

  47 U.S.C. § 227(a)(3), the Bureau concluded that online fax services do not fall within the TCPA’s

  definition of a telephone facsimile machine but instead “are more accurately characterized as faxes

  sent to a ‘computer’ or ‘other device.’” Amerifactors Ruling, 34 FCC Rcd. at 11953 ¶ 11, 11954

  ¶ 13. Since the agency’s construction of the statute is reasonable, the Court is required to accept

  it. Accordingly, any fax(es) sent to an online fax service is not “an unsolicited facsimile

  advertisement” prohibited by the TCPA.




                                                   15
Case 1:17-cv-01149-JDB-jay Document 100 Filed 08/24/20 Page 16 of 16                      PageID 6803




                                           CONCLUSION

         For the reasons provided above, the Court GRANTS Defendant’s motion to modify the

  class definition to exclude any fax recipients who received any fax(es) via an “online fax service,”

  as described in the Amerifactors Ruling. 6

         IT IS SO ORDERED this 24th day of August 2020.

                                                s/ J. DANIEL BREEN
                                                UNITED STATES DISTRICT JUDGE




         6
            Because the Bureau limited its ruling to online fax services as described in the
  Amerifactors Petition, and did not “prejudge whether [it] would arrive at the same conclusion for
  other types of equipment and services,” the Court’s order excludes only those recipients who
  received faxes via the same type of online fax service.
                                                  16
